                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 5:19­cv­00467­BO

JUSTIN J. WHITE,

                      Plaintiff,

v.

                                                        REQUEST FOR ADMISSION
VANCE COUNTY, NORTH
CAROLINA, VANCE COUNTY
SHERIFF’S OFFICE, PETER WHITE,
in his official and individual capacities,
LAWRENCE D. BULLOCK, in his
official and individual capacities,
WELDON WALLACE BULLOCK, in
his official and individual capacities.

                      Defendants.


       Plaintiff Justin J. White requests that Defendant Lawrence Bullock, individually and in his

capacity as Sheriff of Vance County and head of the Vance County Sheriff’s Office (VCSO) admit or

deny the following statement of law. If objection is made, please state the reason for the objection. If

denying the matter, please set forth in detail the reasons why the answering party cannot truthfully

admit or deny the matter.

                   PLAINTIFF'S FIRST SET OF REQUESTS FOR ADMISSIONS

       Justin J. White., by his counsel, submits the following Requests for Admissions to Defendant

Lawrence Bullock pursuant to FRCivP Rule 36.

                                             INSTRUCTIONS

       If Defendant Bullock (Hereafter, “Defendant”) fails to respond or object to any request within

30 days of the service of the Requests, the matter shall be deemed admitted under Rule 36.




            Case 5:19-cv-00467-BO Document 37-2 Filed 08/22/20 Page 1 of 5
       As is more fully set out in Rule 36(a), Defendant must admit or deny each request, and, where

necessary, specify the parts of each request to which it objects or cannot in good faith admit or deny. If

the Defendant objects to only part of a Request, it must admit or deny the remainder of the Request. In

the event that the Defendant objects to or denies any Request or portion of a Request, the Defendant

must state the reasons for its objection or denial. These Requests shall be deemed continuing and

supplemental answers shall be required if you directly or indirectly obtain further information after

your initial response as provided by FRCivP Rule 26(e). Each Request solicits all information

obtainable by Defendant Lawrence Bullock from Defendant’s attorneys, investigators, agents,

employees and representatives. If you answer a Request on the basis that you lack sufficient

information to respond, describe any and all efforts you made to inform yourself of the facts and

circumstances necessary to answer or respond.

                                              DEFINITIONS

       1.      The word "or" is used herein in its inclusive sense unless the context clearly requires

otherwise.

       2.      The term "document" means and includes without limitation all correspondence,

memoranda, certificates, notes, books, manuals, pamphlets, brochures, advertisements, books of

account, balance sheets, financial statements, profit and loss statements, working papers, schedules,

diaries, calendars, logs, time records, equipment records, microfilms, transcripts, recordings, tapes,

telexes, telegrams, files, proposals, bids, offers, contracts, agreements, change orders, worksheets,

drawings, blue prints, designs, specifications, time cards, compilations, graphs, charts, bills, statements,

invoices, receipts, bills of lading, shipping records, confirmations, applications, purchase orders,

checks, checkbooks and other checking records, photographs, formulae, prescriptions, studies,

projections, reports, computer programs, information contained in computer banks, tapes, cards,

printouts and drafts to the extent they differ from the originals, and all other records and papers of any

nature whatsoever.

             Case 5:19-cv-00467-BO Document 37-2 Filed 08/22/20 Page 2 of 5
        3.     Any reference to a specifically named person, corporation or other entity and any

reference generally to "person" shall include the employees, agents, representatives and other persons

acting on behalf thereof or through whom the referenced person acts. The term "person" means and

includes natural persons, corporations, partnerships, joint ventures, sole proprietorships, associations,

trusts, estates, firms and any other entity.

        4.     As used herein, "Plaintiff" means, unless otherwise indicated, Justin J. White.

        5.     As used herein, "Defendant", shall be deemed to include Lawrence Bullock, as well as

their agents, attorneys, representatives or any other person acting on their behalf or on behalf of any

one of them

                                      FIRST SET OF ADMISSIONS

        1.     Admit that, at all times relevant to this inquiry, Defendant Lawrence Bullock

(Defendant) was serving as the Chief Deputy of the Vance County Sheriff’s Office (VCSO).

        2.     Admit that, as Chief Deputy, Defendant was second in command of the VCSO

supervised all divisions of the VCSO and its deputies.

        3.     Admit that the VCSO is comprised of seven divisions (Administrative, Patrol,

Narcotics/Vice, Criminal Investigations Unit, K-9, Court and Civil Divisions).

        4.     Admit that Plaintiff was assigned to Patrol Division.

        5.     Admit that Plaintiff completed six weeks of field training with Lieutenant Campbell and

Deputy Wayne.

        6.     Admit that Plaintiff was initially assigned to Squad A, supervised by Lt. Campbell and

Sgt. Roberson.

        7.     Admit that Plaintiff was required to serve arrest warrants alone.

        8.     Admit that Plaintiff was never issued a ticket/citation book.

        9.     Admit that Plaintiff was not permitted to carry or use a baton, taser or OC pepper spray.

        10.    Admit that Plaintiff was not issued a laptop.

              Case 5:19-cv-00467-BO Document 37-2 Filed 08/22/20 Page 3 of 5
       11.      Admit that, in November 2017, Plaintiff was transferred from Sgt. Roberson’s squad to

Sgt. Alexander’s squad.

       12.      Admit that in January of 2018, Captain Watkins, Lieutenant Campbell, Sergeant

Roberson, Sergeant Alexander and Deputy Wayne met to discuss Plaintiff’s shift transfer.

       13.      Admit that Defendant is not, or was not at the time of Plaintiff’s termination, a Use of

Force expert.

       14.      Admit that in December, 2017, Plaintiff lodged a complaint with Defendant against

Captain Watkins and Lieutenant Campbell.

       15.      Admit that on June 15, 2018 Plaintiff filed two internal discrimination complaints

against Lieutenant Campbell complaining of a hostile work environment based on race and gender

discrimination.

       16.      Admit that Plaintiff complained of race discrimination in September of 2018.

       17.      Admit that Plaintiff complained of race discrimination in October of 2018.



                                            /s/ Sharika M. Robinson________

                                            SHARIKA M. ROBINSON,
                                            North Carolina Bar No.: 44750
                                            THE LAW OFFICES OF SHARIKA M ROBINSON, PLLC
                                            10230 Berkeley Place Drive, Suite 220
                                            Charlotte, NC 28262
                                            Telephone: (704) 561 6771
                                            Telefax: (704) 561-6773
                                            Counsel for Plaintiff Justin J. White




             Case 5:19-cv-00467-BO Document 37-2 Filed 08/22/20 Page 4 of 5
                                  CERTIFICATE OF SERVICE

I hereby certify that on June 24, 2020, the foregoing was served on the following by electronic mail:



                           Christopher J. Geis (Chris.Geis@wbd-us.com)

                                ATTORNEY FOR DEFENDANTS

                                       /s/ Sharika M. Robinson________

                                       SHARIKA M. ROBINSON,
                                       North Carolina Bar No.: 44750
                                       THE LAW OFFICES OF SHARIKA M ROBINSON, PLLC
                                       10230 Berkeley Place Drive, Suite 220
                                       Charlotte, NC 28262
                                       Telephone: (704) 561 6771
                                       Telefax: (704) 561-6773
                                       Counsel for Plaintiff Justin J. White




         Case 5:19-cv-00467-BO Document 37-2 Filed 08/22/20 Page 5 of 5
